Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AS

 

FORTY-NINTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

This Forty-ninth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, the effective date of this Amendment
is May 22, 2014 (the Effective Date").  Further, upon execution of this
Amendment by the parties, any subsequent reference to the Agreement between the
parties shall mean the Agreement as amended by this Amendment.  Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

 

CSG and Customer agree to the following as of the Effective Date:

 

1.   Customer agrees to purchase an additional ****** (**) Vantage User IDs. 
Accordingly, pursuant to the terms of the Eighth Amendment to the Agreement
dated January 5, 2010 (CSG document number 2301676), the Twenty-fifth Amendment
dated March 12, 2012 (CSG document number 2311963), the Thirty-second Amendment
dated August 8, 2012 (CSG document number 2313710), and the Thirty-ninth
Amendment dated June 7, 2013 (CSG document number 2502779), the number of
Vantage User IDs will be increased from *** ******* *********** (***) to *****
******* ******** (***) and Customer shall be invoiced accordingly. 

 

2.   CSG and Customer further agree to add the ***** (**) former Bresnan Vantage
User IDs into the Vantage User ID count for Customer.  As a result, upon the
Effective Date, the total number of Vantage User IDs, including the former
Bresnan Vantage User IDs, will be ***** ******* ********** (***).

 

THIS AMENDMENT is executed on the day and year last signed below to be effective
as of the Effective Date.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP, Billings

 

Title:  EVP, CAO & General Counsel

 

Name:  Michael Ciszek

 

Name:  Joseph T. Ruble

 

Date:  6/12/14

 

Date:  13 June 2014

 

 